IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA |. PAYNE, Civil No. 3:17-cv-1230
Plaintiff - (Judge Mariani)
V. .
MARGARET GORDON, et al.,
Defendants
ORDER
AND NOW, this gti day of February, 2020, upon consideration of Plaintiff's
motion (Doc. 62) for summary judgment, and for the reasons set forth in the Court's
Memorandum of the same date, IT IS HEREBY ORDERED THAT:
1. The motion (Doc. 62) is DENIED.

2. Defendants’ request for dismissal of the conspiracy claim on the basis of
qualified immunity is DENIED without prejudice.

3. A separate Order will issue setting this case for trial.

    
 

[ NMAAG
Robert D. Mariani
United States District Judge
